Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 5/12/22, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                            
Response to Appeal Brief
This office action is in response to the appeal brief filed 5/12/22. Claims 1 and 20 have been amended, no new claims have been added, and claims 2 and 7 were previously cancelled. Thus, claims 1, 3-6, and 8-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Parish (2008/0058911) in view of Stasky (2020/0016958), Banney (2004/0068991) and Arkans (4338944).

    PNG
    media_image1.png
    743
    423
    media_image1.png
    Greyscale














Annotated Fig 10 of Banney.
With respect to claim 1, Parish discloses a therapeutic thermal compression device (Abstract, line 1) comprising a temperature system (heat transfer assembly; 202, fig 13A), a compression system (compression subsystem; fig 16), and a control system (4, fig 1), wherein said temperature system comprises a heating/cooling assembly (91, 93 and 95; fig 2); a fluid pump portion (91, fig 2) connected to a fluid tank (fluid reservoir, 200, fig 2 of Parish), and a liquid (fluid in fluid reservoir, 200, fig 2 of Parish) being circulated through (see [0042], lines 1-10) and is heated or cooled by passing said liquid through the heating/cooling assembly (see [0059], lines 4-6 of Parish) of said temperature system (note, the modified heating/cooling assembly would switch between heating and cooling as disclosed in Parish), but lacks a radiator portion separate from the temperature system and heating/cooling assembly.
However, Stasky teaches a cooling garment (200, fig 5) with a radiator portion (120/130, fig 5) separate from a temperature system (140, fig 5), the radiator and temperature system connected to a fluid tank (water reservoir; 170, fig 5 and note the tubes connecting the loops of the temperature system, radiator, and water reservoir in fig 5); and a liquid being circulated through the radiator portion and temperature system (see [0021], lines 19-28) without passing through the fluid tank (note the reservoir is separate from the radiator loop in fig 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Parish to include a radiator portion in the loop after the fluid tank as taught by Stasky so as to remove heat from the fluid line so as to keep the liquid cooled for cooling therapy. 
Parish further lacks the heating/cooling assembly having an upper, a center, and a lower plate, and a first and second thermoelectric module (TEM).
However, Banney teaches a heating/cooling assembly (180, fig 10) having an upper  (182, fig 10), a center (181, fig 10), and a lower plate (182, fig 10), and a first (see thermoelectric modules [0048] lines 6-7; 11, fig 10) and second thermoelectric module (11, fig 10) (TEM), said first TEM being interposed between said upper and center plates and said second TEM being interposed between said center plate and said lower plate (see location of plates in relation to TEMs in fig 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating/cooling assembly of Parish to include the heating/cooling assembly as taught by Banney so as to provide a more compact assembly in one location capable of heating/cooling more liquid efficiently. 
After the modification of Parish with the TEMs as taught by Banney, the liquid passing through the temperature system of Parish would be heated and cooled by the TEMs. However, if there is any doubt Arkans teaches a therapeutic device (20, fig 1 of Arkans) with thermoelectric devices (38, fig 2 of Arkans) that heat/cool the liquid passing through (see col. 2, lines 59-67 and col. 3, lines 47-51 of Arkans).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the TEMs of the modified Parish to include the heating/cooling of the liquid passing through as taught by Arkans so as to provide controlled temperature liquid therapy.
With respect to claim 3, the modified Parish shows that the plates are substantially identical to one another (see same plates in fig 10 of Banney) and are stacked such that each of said upper and lower plates are disposed along a first axis (see annotated Banney fig 10 above) and said center plate is disposed along a second axis (see annotated Banney fig 10 above) oriented 90 degrees from said first axis (axes in annotated Banney are perpendicular to one another).  
With respect to claim 4, the modified Parish shows each plate is provided with a plurality of bores (channels, see [0067] lines 2-3 and fig 15 of Banney) for said liquid to pass through (see [0066], lines1-3; the fluid passes through the micro channels to get from the inlet to outlet of the plate), and a pair of plate endcaps (see annotated Banney fig 10) are associated with each plate for retaining said liquid within said bores, said endcaps bearing at least one outlet structure (see arrow pointing out of the plate in fig 11 of Banney) and a related conduit (204A, fig 13A of Parish).

    PNG
    media_image2.png
    171
    261
    media_image2.png
    Greyscale




Annotated Fig 15 of Banney.
With respect to claim 5, the modified Parish shows that the bores and said endcaps are configured such that said liquid passes through the length of said place at least once in a first direction (see annotated Banney fig 15 above) and at least once in a second direction (see annotated Banney fig 15 above). Note, applicant does not define the first and second directions are different from one another.

    PNG
    media_image3.png
    384
    601
    media_image3.png
    Greyscale







Annotated Fig 2 of Parish.
With respect to claim 8, the modified Parish shows that the radiator portion and pump portion include a vapor separator (see annotated Banney fig 10 and annotated Parish fig 2; note as best understood the vapor separator is a physical barrier capable of separating vapor in the system, if vapor is present).
However, if there is any question about the vapor separators of Parish or Banney, Stasky teaches an evaporator (140) in line with the pump and radiator in fig 5. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Parish to include a vapor separator as taught by Stasky so as to further remove heat from the liquid.
With respect to claim 9, the modified Parish shows that the fluid that has been heated or cooled by said heating/cooling assembly (see claim 2 above) is further adjusted to desired temperature (within range 37-105°F, see [0013], lines 1-3 of Banney).             
With respect to claim 10, the modified Parish shows a patient garment (8, fig 14 of Parish) to be filled with desired amount of fluid by way of said fluid pump portion (see [0061], lines 5-7 of Parish) and at a desired temperature by way of radiator portion (see [0061] lines 7-8 of Parish). 
With respect to claim 11, the modified Parish shows an air supply assembly (DVT therapy system; fig 17 of Parish) having a pump (air pump, fig 17), a pressure sensor (pressure sensor, fig 17 of Parish), and one air chamber (bladder; 516, fig 15 of Parish) connected to one air switch (125, fig 3 of Parish).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parish in view of Stasky, Banney and Arkans as applied to claim1 above, and further in view of Vistakula (8397518).
With respect to claim 6, the modified Parish shows the module switching between a first and second temperature (see claim 2, heated and cooled) but lacks a first polarity and reversing the current to achieve a second polarity to achieve a first and second temperature.
However, Vistakula teaches the concept of a first temperature (heat or cool) is achieved by changing said TEMs to a first polarity and a second temperature (opposite of first temperature, hot or cool) is achieved by reversing the current of said TEMs to a second polarity (see col. 5, lines 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of the modified Parish to include the well-known controlling concept as taught by Vistakula so as to precisely control the temperature of the TEMs (see col. 5, lines 13 of Vistakula).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Parish in view of Stasky, Banney and Arkans as applied to claim 11 above, and further in view of Roth (2007/0088239).
With respect to claim 12, the modified Parish shows at least one air chamber (see claim 11 above) but lacks four air chambers opened and closed by associated switches.
However, teaches four air chambers (bladder, 250a-250d, fig 3B) are provided, each of which is opened or closed (see [0055], lines 4-8) by way of an associated switch (solenoid valves; 326a-326d, fig 3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression system and garments of the modified Parrish to include four chambers and switches as taught by Roth, so as to provide better control of the chambers and make the compression user adjustable.
With respect to claim 13, the modified Parish shows that at least one of said air chambers is connected with at least one patient garment (bladders make up the garment by modification in claim 12 by Roth).
With respect to claim 14, the modified Parish shows that by modification in claim 12, each of the garments, three in fig 9 of Parish, comprises four chambers. Therefore, a first chamber is connected to a first garment, a second chamber is connected to a second garment, and a third chamber is connected to a third garment.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parish in view of Stasky, Banney and Arkans as applied to claim 1 above, and further in view of Binversie (9907692).
With respect to claim 15, the modified Parish shows a control system (see claim 1 above) but is silent regarding the control system comprising an input arrangement for controlling the temperature system and compression system.
However, Binversie teaches a temperature and compression system (fig 1) with a control system (10, fig 1) comprising an input arrangement (116, fig 10) for controlling the temperature system (see col. 6, lines 27-33) and compression system (inflatable bladder (410) is connected to control system (10) via cord (40)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of the modified Parish to include the input arrangement as taught by Binversie so as to provide easy activation and control of parameters for therapy.
With respect to claim 16, the modified Parish shows an input (see claim 15 above) comprising a touch screen interface (see col. 6, lines 26-27 of Binversie).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parish in view of Banney and Binversie.
With respect to claim 17, the modified Parish shows a method of providing a patient with therapeutic thermal compression (Abstract, lines 1-5 of Parish) comprising the steps of selecting a thermal compression garment (Parish has multiple therapy options, see 8,33,35 in fig 5; user can choose any or all), connecting the thermal compression garment (8, fig 5 of Parish) to a 35fluid temperature system (4, fig 13A; elements in 4 and blanket 8 are connected via 204A/B) incorporating a first and secondAtty. Docket No.: 2044.23530 - 31 -thermoelectric module (TEM) (11 (two times), fig 10 of Banney) within a heating/cooling assembly (202, fig 13Aof Parish; see also modification in claim 1 above), the temperature system further comprising a circulating liquid (see [0012], lines 7-13 of Parish) providing the necessary heating and cooling of the fluid temperature system (see [0059], lines 1-6 of Parish), connecting said garment to an air compression system (compression subsystem, fig 16 of Parish), 5providing fluid or air to said garment (see [0061], lines 5-8 of Parish), and controlling the temperature (116, fig 10 of Binversie; see also modification by claim 15 above) of said fluid (see col. 6, lines 26-33 of Binversie) to said garment; controlling the air pressure (see [0047], lines 14-19 of Parish) to said garment; delivering a first temperature (hot or cold cycle; fig 11 of Binversie) to the garment 10for a first temperature duration (cycle length; see col. 6, lines 36-37 of Binversie)  and a second temperature (opposite of first temperature, hot or cold cycle) for a second temperature duration (cycle length; see col. 6, lines 36-37 of Binversie); and delivering a first pressure (835, fig 6 of Parish) to the garment for a first pressure duration (cycle time, table 1 pg. 4 of Parish) and a second pressure (adjusting parameters; 839, fig 6 of Parish) for a second pressure duration (cycle time, table 1 pg. 4 of Parish).
With respect to claim 18, the modified Parish shows that the temperatures, pressures and durations are each 20individually selectable (fig 11 of Binversie, see also col. 6, lines 27-30 and 36-37 of Binversie; control parameters and switch (125, fig 3), see [0049], lines 7-8 of Parish).
With respect to claim 19, the modified Parish shows a step of selecting said at least one thermal compression garment based on a body part intended for treatment (see three different garments in fig 9 of Parish selectable for what needs treatment versus fig 10 of Parish where the knee garment has been removed).
With respect to claim 20, the modified Parish shows delivering a third pressure (adjusting parameters; 839, fig 6 of Parish) to the garment for a third duration (cycle time, table 1 pg. 4 of Parish).
Response to Arguments
Applicant’s arguments, see appeal brief, filed 5/12/22, with respect to the rejection(s) of claim(s) 1, 3-5, and 9-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new found art for the amended limitation in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Creech (2012/0227432), Dingman (3444922), Nabilsi (2004/0249427), Vergara (2019/0099287), and Rittman (10350108) are cited to show additional heating/cooling therapy devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785     

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785